Nebraska Advance Sheets
	                             LINDA N. v. WILLIAM N.	607
	                                Cite as 289 Neb. 607

        Linda N.,     on behalf of a minor child,        R ebecca N.,
            appellee and cross-appellant, v.          William N.,
                      appellant and         cross-appellee.
                                    ___ N.W.2d ___

                      Filed December 5, 2014.      No. S-14-152.

 1.	 Judgments: Injunction: Appeal and Error. A protection order is analogous to
     an injunction. Accordingly, the grant or denial of a protection order is reviewed
     de novo on the record.
 2.	 Evidence: Appeal and Error. Where the credible evidence is in conflict on a
     material issue of fact, an appellate court considers and may give weight to the
     circumstances that the trial judge heard and observed the witnesses and accepted
     one version of the facts rather than another.
 3.	 Judgments: Pleadings: Affidavits. In order to obtain a domestic abuse protec-
     tion order, the petitioner must file a petition and supporting affidavit in the dis-
     trict court.
 4.	 Legislature: Courts. The Legislature is deemed to be aware of existing Nebraska
     Supreme Court precedent when it enacts legislation.
 5.	 Legislature: Intent. The legislative intent of the language in Neb. Rev. Stat.
     § 42-903 (Cum. Supp. 2014) is to allow a victim of abuse, law enforcement, and
     prosecutors to take steps toward preventing a threatened act of domestic abuse
     from actually becoming an act that leads to physical harm of the victim.
 6.	 Trial: Evidence: Words and Phrases. The “credible threat” language in Neb.
     Rev. Stat. § 42-903 (Cum. Supp. 2014) means that the evidence at trial must
     include some threat of intentional physical injury or any other physical threat.
 7.	 Judgments. Where there is no threat of harm to the petitioner, a domestic abuse
     protection order is not appropriate.
 8.	 Judgments: Pleadings: Courts. A county court or district court has the statutory
     authority to issue a harassment protection order, where the petition was instead
     for a domestic abuse protection order.
 9.	 Actions: Parties: Appeal and Error. An appellate court reviews a case on
     the theories pursued by the parties, not on a theory that the parties might
     have raised.
10.	 Pleadings: Appeal and Error. An appellate court is obliged to dispose of a
     case on the basis of the theory presented by the pleadings on which the case
     was tried.
11.	 Appeal and Error. A party cannot complain of error which the party has invited
     the court to commit.
12.	 ____. An appellate court will not consider an issue on appeal that the trial court
     has not decided.
13.	 ____. When an issue is raised for the first time in an appellate court, it will be
     disregarded inasmuch as a lower court cannot commit error in resolving an issue
     never presented and submitted to it for disposition.
    Nebraska Advance Sheets
608	289 NEBRASKA REPORTS


14.	 Actions: Judgments. If a judge deems appropriate, at a hearing on a domestic
     abuse or harassment protection order, a judge should explain the requirements for
     both domestic abuse and harassment protection orders and allow the petitioner to
     choose which theory to pursue.
15.	 Judgments: Pleadings: Affidavits. At a hearing on a domestic abuse or harass-
     ment protection order, where a petitioner decides to pursue the alternative theory
     to the petition and affidavit filed, the court should allow a continuance where
     requested and leave an ex parte protection order temporarily in place.
16.	 Due Process: Words and Phrases. While the concept of due process defies pre-
     cise definition, it embodies and requires fundamental fairness.
17.	 Constitutional Law: Due Process. Generally, procedural due process requires
     parties whose rights are to be affected by a proceeding to be given timely notice,
     which is reasonably calculated to inform the person concerning the subject and
     issues involved in the proceeding; a reasonable opportunity to refute or defend
     against a charge or accusation; a reasonable opportunity to confront and cross-
     examine adverse witnesses and present evidence on the charge or accusation;
     representation by counsel, when such representation is required by constitution or
     statute; and a hearing before an impartial decisionmaker.

  Appeal from the District Court for Valley County: Karin L.
Noakes, Judge. Reversed and remanded with directions.

  Chris A. Johnson and Joshua A. Johnson, of Conway, Pauley
& Johnson, P.C., for appellant.

  Michael S. Borders, of Borders Law Office, and Brandon B.
Hanson, of Hanson Law Offices, for appellee.

  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
Miller-Lerman, and Cassel, JJ.

   McCormack, J.
                      NATURE OF CASE
   In early 2014, Linda N., on behalf of her minor child, filed
a petition for a domestic abuse protection order against the
minor child’s father, William N. An ex parte domestic abuse
protection order was issued by the district court, and William
requested a show cause hearing on the ex parte order. The evi-
dence against William included many text messages including
vulgar language and name-calling. Upon hearing, the district
court upheld its domestic abuse protection order. William
appeals, stating that the district court erred in considering his
                  Nebraska Advance Sheets
	                    LINDA N. v. WILLIAM N.	609
	                       Cite as 289 Neb. 607

conduct “abuse” under Neb. Rev. Stat. § 42-903 (Cum. Supp.
2014). Linda maintains that William’s conduct should be
considered abuse. She also cross-appeals, arguing that the dis-
trict court should have issued a harassment protection order
instead of a domestic abuse protection order.

                        BACKGROUND
   A petition and affidavit to obtain a domestic abuse protec-
tion order was filed against William in the district court on
January 2, 2014, by Linda on behalf of her minor child. The
stated rationale for such protection order was verbal abuse of
the child by William in what Linda felt to be a “threat to [the
minor child].” Further, Linda states that the way William spoke
to the child was “very disgusting [and] disturbing.” Further,
“It upsets [the minor child] and is causing her a lot of stress.”
Following the petition and affidavit, an ex parte domestic
abuse protection order was filed on January 2. William then
requested a hearing on the order.
   At a show cause hearing on January 21, 2014, the minor
child, who was 16 years old, testified against William, and
William also testified. An exhibit was received into evidence of
the text messages that had been sent between the minor child
and William. The text messages showed that William repeat-
edly texted the minor child, stating that Linda was a “drunk”
or “piece of loser shit,” that the minor child’s boyfriend was a
“fag” and “pussy,” and that William was going to file charges
against Linda and the minor child’s boyfriend. William called
the minor child “an asshole” and told her she could “kiss [his]
ass.” William texted the minor child: “Im ur dad u will one
day regret all of ur sick rude twisted desgusting [sic] ignorant
shit. I never ever harmed u or hurt u. I love u and miss u so
much u ass.” Many more texts were exchanged between the
minor child and William in which William continued the name-
calling and vulgar language. William threatened to take Linda
and the minor child to court.
   At the hearing, the minor child testified that the texts
from William scared and intimidated her. She further testi-
fied that she felt threatened by the texts. William testified
    Nebraska Advance Sheets
610	289 NEBRASKA REPORTS



that the arguments between the minor child and himself were
provoked by the actions of the minor child’s boyfriend, with
whom William had argued. William testified that he did not
keep track of all of the texts between the child and himself but
asserts that she had sent provoking texts to him as well, includ-
ing that “[he is] not her dad anymore, [he does not] belong in
her life anymore, that [he is] nothing to her anymore.” William
stated that he was very upset about the breakdown of his rela-
tionship with his daughter and that though his messages were
not justified, he felt misunderstood.
   Following the show cause hearing, the district court issued
an order affirming the domestic abuse protection order. William
appeals the domestic abuse protection order. Linda defends the
entry of the domestic abuse protection order, but also cross-
appeals, arguing that the district court erred in failing to grant
a harassment protection order.
                  ASSIGNMENTS OF ERROR
   William contends that the district court erred in affirming a
domestic abuse protection order preventing him from contact-
ing or interacting with his daughter, because his actions did not
constitute “abuse” under § 42-903(1).
   On cross-appeal, Linda contends that the district court erred
in issuing a domestic abuse protection order instead of a
harassment protection order at the show cause hearing.
                   STANDARD OF REVIEW
   [1] A protection order is analogous to an injunction.1
Accordingly, the grant or denial of a protection order is
reviewed de novo on the record.2
   [2] Where the credible evidence is in conflict on a material
issue of fact, an appellate court considers and may give weight
to the circumstances that the trial judge heard and observed
the witnesses and accepted one version of the facts rather
than another.3

 1	
      Mahmood v. Mahmud, 279 Neb. 390, 778 N.W.2d 426 (2010).
 2	
      Id.
 3	
      Torres v. Morales, 287 Neb. 587, 843 N.W.2d 805 (2014).
                        Nebraska Advance Sheets
	                           LINDA N. v. WILLIAM N.	611
	                              Cite as 289 Neb. 607

                           ANALYSIS
                Domestic Abuse P rotection Order
   The issue presented by William is whether, under
§ 42-903(1)(b), a domestic abuse protection order was properly
sustained when the child received mean and crude texts from
William, but had no threats made to her physical well-being.
Phrased another way, the issue is whether verbal abuse via text
message is enough to constitute “abuse” meriting a domestic
abuse protection order.
   [3] Nebraska’s Protection from Domestic Abuse Act allows
a victim of domestic abuse to obtain a protection order against
a member of his or her household upon a showing of abuse
before the district court.4 In order to obtain such an order, the
petitioner must file a petition and supporting affidavit in the
district court.5
   Abuse is defined under this act as
      the occurrence of one or more of the following acts
      between household members:
         (a) Attempting to cause or intentionally and know-
      ingly causing bodily injury with or without a dangerous
      instrument;
         (b) Placing, by means of credible threat, another per-
      son in fear of bodily injury. . . ; or
         (c) Engaging in sexual contact or sexual penetration
      without consent as defined in section 28-318.6
   Under the statute, “household members” include children.7
The statute goes on to define “credible threat” as
      a verbal or written threat, including a threat performed
      through the use of an electronic communication device,
      or a threat implied by a pattern of conduct or a com-
      bination of verbal, written, or electronically communi-
      cated statements and conduct that is made by a person
      with the apparent ability to carry out the threat so as to

 4	
      Neb. Rev. Stat. § 42-924 (Cum. Supp. 2014).
 5	
      Id.
 6	
      § 42-903(1) (emphasis supplied).
 7	
      § 42-903(3).
    Nebraska Advance Sheets
612	289 NEBRASKA REPORTS



      cause the person who is the target of the threat to rea-
      sonably fear for his or her safety or the safety of his or
      her family. It is not necessary to prove that the person
      making the threat had the intent to actually carry out
      the threat.8
   In 2012, this statute was amended. The definition of abuse
under § 42-903(1)(b) was changed from “[p]lacing, by physi-
cal menace, another person in fear of imminent bodily injury”9
to “[p]lacing, by means of credible threat, another person in
fear of bodily injury.”10
   In Cloeter v. Cloeter,11 the Nebraska Court of Appeals
interpreted the prior version of § 42-903(1)(b) to include
only a narrow definition of abuse. There, an ex-wife sought
a domestic violence protection order against her ex-husband.
The ex-wife submitted evidence that, over a series of weeks,
she had received text messages from her ex-husband con-
taining single letters that could potentially form the word
“behead.”12 The ex-wife was frightened by this and took it as
a threat.13 In the same month, the ex-wife found a “2 by 4”
board on her driveway that she understood as a threat from
the ex-husband, because 2 years previously, the two corre-
sponded about how a 2 by 4 could be used as a weapon.14 The
Court of Appeals determined that these alleged threats were
not enough to constitute a “physical menace,” nor were the
alleged threats “imminent” enough to constitute abuse under
§ 42-903(1)(b).15
   [4] Soon after the Cloeter decision, the Nebraska Legislature
then amended § 42-903(1). The Legislature is deemed to be
aware of existing Nebraska Supreme Court precedent when

 8	
      § 42-903(1)(b).
 9	
      § 42-903(1)(b) (Reissue 2008) (emphasis supplied).
10	
      § 42-903(1)(b) (Cum. Supp. 2014) (emphasis supplied).
11	
      Cloeter v. Cloeter, 17 Neb. Ct. App. 741, 770 N.W.2d 660 (2009).
12	
      Id.
13	
      Id.
14	
      Id. at 744, 770 N.W.2d at 664.
15	
      Cloeter v. Cloeter, supra note 11.
                         Nebraska Advance Sheets
	                           LINDA N. v. WILLIAM N.	613
	                              Cite as 289 Neb. 607

it enacts legislation.16 The legislative history expressly states
that the Legislature intended to overturn the language in the
Cloeter decision.
   [5] The legislative history of the amendment indicates
that the Legislature wished to allow a “victim of abuse, law
enforcement, and prosecutors to take steps toward prevent-
ing a threatened act of domestic abuse from actually becom-
ing an act that leads to physical harm of the victim.”17 The
Legislature believed the language of Cloeter almost made it
such that a victim had to be presently assaulted in order to
file a protective order.18 At the legislative hearing, an attor-
ney testified further to the purpose behind the amendment.
He stated:
      The initial impetus for looking at a change to the lan-
      guage in 42-[903] was as a result of the Cloeter deci-
      sion from the Court of Appeals in 2008. The court’s
      interpretation of the word “imminent” was so restrictive
      that in order to qualify for a protection order, a petitioner
      would have to be basically getting assaulted at the time
      the application was being made. . . . So why the credible
      threat language? . . . By requiring the petitioner to show
      that the respondent has posed a credible threat, the judge
      has the authority to grant a protective order when that
      judge believes the petitioner has presented a credible case
      that they feel threatened. Just as importantly, though, that
      judge will also have the authority to deny a protective
      order when that judge does not believe the petitioner has
      presented such a credible case.19
   Even given the broader “credible threat” language used
in the newest version of § 42-903, there is no evidence that
William expressed threats to harm the minor child. In the

16	
      In re Interest of Antone C. et al., 12 Neb. Ct. App. 466, 677 N.W.2d 190
      (2004).
17	
      Introducer’s Statement of Intent, L.B. 310, Judiciary Committee, 102d
      Leg., 1st Sess. (Jan. 26, 2011).
18	
      See Judiciary Committee Hearing, L.B. 310, 102d Leg., 1st Sess. (Jan. 26,
      2011).
19	
      Id. at 35-36.
    Nebraska Advance Sheets
614	289 NEBRASKA REPORTS



more recent case of Torres v. Morales,20 the trial judge spe-
cifically asked whether there had been any “physical contact or
threats of any nature made by anybody.” The witness answered
negatively. Because there had been none, we determined that
the court was proper in determining that there had been no
intentional physical injury or credible threats. The “incidents”
reported were intoxicated arguments and, on several incidents,
yelling matches and name-calling.21
   [6] In comparison, William’s conduct through text message
in this case should not be considered abuse under § 42-903(1).
No evidence of intentional physical injury or physical threats
can be adduced from the evidence at trial. William admittedly
sent “morally abhorrent” texts to the minor child.22 The texts
contained crude language and excessive name-calling. The
minor child stated that she felt threatened by these text mes-
sages. William had asserted that she was his daughter and
“none of this is over until i say its over.” However, nowhere
in the text messages was there any reference to physical harm
by William, either occurring or threatened. Neither is there any
evidence of past physical abuse. We find the “credible threat”
language in § 42-903 to mean that the evidence at trial must
include some threat of intentional physical injury or any other
physical threat.
   [7] Since there was no threat of harm to the minor child, a
domestic abuse protection order would not be appropriate in
these circumstances. For the reasons discussed in the next sec-
tion of this opinion, we cannot consider whether a harassment
protection order might have been warranted. Therefore, we
reverse the decision of the district court.

                Harassment P rotection Order
   Linda argues on cross-appeal that the district court erred in
failing to consider a harassment protection order instead of a
domestic abuse protection order.

20	
      Torres v. Morales, supra note 3, 287 Neb. at 593, 843 N.W.2d at 811.
21	
      Torres v. Morales, supra note 3.
22	
      Brief for appellant at 5.
                       Nebraska Advance Sheets
	                          LINDA N. v. WILLIAM N.	615
	                             Cite as 289 Neb. 607

    A harassment protection order is proper when a person
has “engage[d] in a knowing and willful course of conduct
directed at a specific person which seriously terrifies, threat-
ens, or intimidates the person and which serves no legitimate
purpose.”23 A course of conduct is “a pattern of conduct com-
posed of a series of acts over a period of time, however short,
evidencing a continuity of purpose, including a series of acts of
. . . telephoning, contacting, or otherwise communicating with
the person.”24 The stated purpose for a harassment protection
order is to “protect victims from . . . individuals who intention-
ally follow, detain, stalk, or harass them or impose any restraint
on their personal liberty” and, particularly, to deal with stalking
offenses.25 We have defined stalking to mean “the extensive,
ongoing, and escalating nature of . . . conduct” showing intent
to intimidate the victim.26
    The “form petition” for both a domestic abuse protection
order and a harassment protection order are barely distinguish-
able.27 As we have stated, the only differences between the two
are that they have “different titles, that the abuse protection
form asks for the relationship of the respondent, and that the
abuse protection form asks the petitioner to list the most recent
incidents of ‘domestic abuse,’ instead of the most recent inci-
dents of ‘harassment.’”28 Further, between domestic abuse and
harassment protection orders, we have held that a particular
form is not required for the particular relief requested.29 We
held that it is proper for a lower court judge to look at the sub-
stance of the petitioner’s actual request, instead of “simply the
title of the petition.”30

23	
      Neb. Rev. Stat. § 28-311.02(2)(a) (Reissue 2008).
24	
      § 28-311.02(2)(b).
25	
      § 28-311.02(1).
26	
      In re Interest of Jeffrey K., 273 Neb. 239, 244, 728 N.W.2d 606, 611
      (2007).
27	
      Mahmood v. Mahmud, supra note 1.
28	
      Id. at 395, 778 N.W.2d at 431.
29	
      Id.
30	
      Id.
    Nebraska Advance Sheets
616	289 NEBRASKA REPORTS



   In Mahmood v. Mahmud,31 a petition for a domestic abuse
protection order was filed by an ex-wife against her ex-­husband.
The petition set forth in detail many events constituting harass-
ment and describing a history of harassment. However, the
petition set forth no alleged violence against the ex-wife. The
lower court entered an ex parte harassment protection order
instead of a domestic abuse protection order. The harassment
protection order was upheld after a hearing. We affirmed, hold-
ing that the domestic abuse form petition was sufficient to put
the ex-husband on notice that the ex-wife sought a harassment
protection order and sought to enjoin the ex-husband from
continuing to harass, threaten, telephone, communicate, or oth-
erwise disturb the peace of the ex-wife.32
   [8] We specifically held in Mahmood that a county court
or district court has the statutory authority to issue a harass-
ment protection order, where the petition was instead for a
domestic abuse protection order.33 We further held that “[w]hile
Nebraska’s § 28-311.09(6) provides that the standard forms
shall be the only ones used, this does not mean that without
the proper standard form, the court lacks authority to act.”34
A trial court has discretion, authority, and jurisdiction to issue
a harassment protection order, even though the petitioner had
filed a petition for a domestic abuse protection order.35
   But the legal theory supporting a domestic abuse protection
order is significantly different from the theory underlying a
harassment protection order. As we have already explained, the
former requires proof of “abuse” as specifically defined by the
Legislature. The only definition of that term which could con-
ceivably apply to the facts of the present case is provided by
§ 42-903(1)(b): “Placing, by means of credible threat, another
person in fear of bodily injury.” But the minor child was never
asked whether, nor did she testify that, the text messages sent

31	
      Mahmood v. Mahud, supra note 1.
32	
      Id.
33	
      Id.
34	
      Id. at 395, 778 N.W.2d at 431.
35	
      See id.
                       Nebraska Advance Sheets
	                         LINDA N. v. WILLIAM N.	617
	                            Cite as 289 Neb. 607

by William placed her in fear of bodily injury. Thus, Linda
failed to prove an essential element of the statutory claim for a
domestic abuse protection order.
   On cross-appeal, Linda now attempts to induce this court
to allow her to change legal theories at the appellate level—a
request that violates several well-settled and fundamental prin-
ciples. We decline to do so.
   [9,10] First, an appellate court reviews a case on the theories
pursued by the parties, not on a theory that the parties might
have raised. This court has repeatedly stated that an appellate
court is obliged to dispose of a case on the basis of the theory
presented by the pleadings on which the case was tried.36 In
this case, Linda filed a petition and affidavit for a domestic
abuse protection order, an ex parte domestic abuse protection
order was issued, and a show cause hearing was held on the
domestic abuse protection order. At no point was the district
court presented with a harassment theory.
   [11] Second, a party cannot complain of error which the
party has invited the court to commit.37 In this case, Linda
was represented by counsel, she chose to seek a domestic
abuse order, and she did not seek to change her theory at the
show cause hearing. On cross-appeal, she now assigns that the
district court “erred by issuing a domestic abuse protection
order instead of a harassment protection order.” But any error
in the district court’s failure to consider a harassment protec-
tion order flowed directly from Linda’s decision to pursue a
theory of domestic abuse and her adherence to that theory
throughout the hearing. Thus, she directly invited any error
on this point.
   [12,13] Third, we have consistently stated that an appellate
court will not consider an issue on appeal that the trial court
has not decided.38 This flows from a related principle. When
an issue is raised for the first time in an appellate court, it

36	
      See, e.g., Robison v. Madsen, 246 Neb. 22, 516 N.W.2d 594 (1994);
      Wilson v. Misko, 244 Neb. 526, 508 N.W.2d 238 (1993).
37	
      Moyer v. Nebraska City Airport Auth., 265 Neb. 201, 655 N.W.2d 855
      (2003).
38	
      See, e.g., Conley v. Brazer, 278 Neb. 508, 772 N.W.2d 545 (2009).
    Nebraska Advance Sheets
618	289 NEBRASKA REPORTS



will be disregarded inasmuch as a lower court cannot commit
error in resolving an issue never presented and submitted to
it for disposition.39 The district court did not consider the fit-
ness of a harassment protection order. It was not asked to do
so. Its determination was strictly limited to the appropriate-
ness of a domestic abuse order. This court’s review should be
similarly limited.
   [14,15] Although the Court of Appeals’ decision in Sherman
v. Sherman40 authorizes a trial court to consider both a domes-
tic abuse protection order and a harassment protection order,
if the circumstances warrant, the Court of Appeals’ opinion
provides no support for changing theories at the appellate level.
In Sherman, an ex parte domestic abuse order was originally
entered, but at hearing, the judge advised the petitioner to
change her petition to a harassment protection order. The Court
of Appeals held:
      [W]hen presented with a situation in which an ex parte
      domestic abuse protection order has been entered, but
      at the hearing, it becomes apparent that the matter may
      more properly be considered as a harassment protection
      order, the judge should explain the requirements for both
      domestic abuse and harassment protection orders and
      allow the petitioner to choose which theory to pursue. If
      the petitioner chooses to pursue the alternative theory to
      the petition and affidavit filed, and the respondent objects,
      the court should inquire if the respondent is requesting a
      continuance, which should be granted, if so requested,
      while leaving the ex parte protection order temporarily
      in place.41
   [16,17] The key to the procedure approved by the Sherman
court is that it occurs before the trial court, requires the
petitioner to make an informed choice of legal theory, and
protects the due process rights of both parties by trying the
case only on the theory elected by the petitioner. While the

39	
      Maycock v. Hoody, 281 Neb. 767, 799 N.W.2d 322 (2011).
40	
      Sherman v. Sherman, 18 Neb. Ct. App. 342, 781 N.W.2d 615 (2010).
41	
      Id. at 347-48, 781 N.W.2d at 620-21 (emphasis supplied).
                        Nebraska Advance Sheets
	                           LINDA N. v. WILLIAM N.	619
	                              Cite as 289 Neb. 607

concept of due process defies precise definition, it embodies
and requires fundamental fairness.42 Generally, procedural due
process requires parties whose rights are to be affected by
a proceeding to be given timely notice, which is reasonably
calculated to inform the person concerning the subject and
issues involved in the proceeding; a reasonable opportunity to
refute or defend against a charge or accusation; a reasonable
opportunity to confront and cross-examine adverse witnesses
and present evidence on the charge or accusation; represen-
tation by counsel, when such representation is required by
constitution or statute; and a hearing before an impartial deci-
sionmaker.43 The Sherman court approved a procedure allow-
ing a change of legal theories. The change must be initiated
before the trial court makes a final decision. The procedure
preserves the adversarial system. It requires a petitioner to
make an informed choice regarding the theory to be pursued.
It protects the respondent’s due process rights by offering
a continuance if the petitioner elects to change his or her
theory. The Sherman court’s procedure affords due process to
both parties.
   But the Sherman court’s procedure simply does not apply
where a petitioner, as informed by counsel, pursues a domes-
tic abuse theory and the potential application of a harassment
theory does not become “apparent” to either the petitioner or
the trial court. Treating the harassment theory as “apparent”
where it is first recognized at the appellate level would vio-
late the fundamental principles of law we identified above.
Ultimately, such a procedure would flout the respondent’s
right to due process and society’s essential interest in the
finality of judgments. Allowing Linda to have another chance
at the harassment theory that she failed to pursue would
be akin to allowing an injured person who successfully but
erroneously pursued only an intentional tort theory to a
final judgment to have another chance at recovery by shift-
ing on appeal to a negligence theory. The case was tried on

42	
      Zahl v. Zahl, 273 Neb. 1043, 736 N.W.2d 365 (2007).
43	
      Id.
    Nebraska Advance Sheets
620	289 NEBRASKA REPORTS



the domestic abuse theory, and she cannot now change to a
harassment theory. We conclude that Linda’s cross-appeal
lacks merit.
                         CONCLUSION
   The district court incorrectly granted a domestic abuse pro-
tection order, because William’s conduct did not fit within the
statutory definition of “abuse” under § 42-903(1). Allowing
Linda to shift to a harassment theory on appeal would violate
fundamental principles of law. We reverse the judgment of the
district court and remand the cause with directions to deny the
requested domestic abuse protection order.
                     R eversed and remanded with directions.



                     Patricia M. Damme, appellee, v.
                    Pike Enterprises, Inc., appellant.
                                    ___ N.W.2d ___

                       Filed December 5, 2014.      No. S-14-304.

 1.	 Workers’ Compensation: Appeal and Error. A judgment, order, or award of
      the Workers’ Compensation Court may be modified, reversed, or set aside only
      upon the grounds that (1) the compensation court acted without or in excess of its
      powers; (2) the judgment, order, or award was procured by fraud; (3) there is not
      sufficient competent evidence in the record to warrant the making of the order,
      judgment, or award; or (4) the findings of fact by the compensation court do not
      support the order or award.
 2.	 Workers’ Compensation: Evidence: Appeal and Error. In testing the suffi-
      ciency of the evidence to support the Workers’ Compensation Court’s findings, an
      appellate court considers the evidence in the light most favorable to the success-
      ful party. The appellate court resolves every controverted fact in the successful
      party’s favor and gives that party the benefit of every inference that is reasonably
      deducible from the evidence.
 3.	 Workers’ Compensation: Appeal and Error. The Workers’ Compensation
      Court’s factual findings have the effect of a jury verdict, and an appellate court
      will not disturb them unless they are clearly wrong.
  4.	 ____: ____. An appellate court independently reviews questions of law decided
      by a lower court.
 5.	 Workers’ Compensation. Whether to recognize a nonstatutory defense in a
      workers’ compensation case presents a question of law.